FOLLETT, J. (dissenting).
December 8, 1881, the Consumers’ Goal Company was incorporated, pursuant to chapter 40, Laws 1848 (the manufacturing act), the acts amendatory thereof and supplementary thereto, with a capital stock of $500,000, divided into 100,-000 shares of $5 each. In 1890 it was dissolved for insolvency, and a receiver appointed. March 16 and May 25, 1882, 250 shares of the stock were issued to the defendant; and it is alleged in the complaint, and admitted in the answer, that he was the owner of 100 shares when (October, 1889) the liability of the corporation to the plaintiffs .arose. The defendant alleges that $35,500 of the stock was paid for in cash, and $100,000 was paid for in property and services of the president of the corporation, to whom 20,000 shares were issued. It is conceded that the remainder of the capital stock ($364,500) was neither' paid for nor issued. The defendant sought to escape liability by showing that the capital stock of the corpora-, tion had been reduced to $135,500, but he utterly failed to establish that it had been reduced, pursuant to the statute. A good cause of action was alleged in the plaintiffs’ complaint and proved on the trial.
The judgment and order should be affirmed, with costs.